

116 HR 8041 IH: Snow Water Supply Forecasting Program Authorization Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8041IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Harder of California (for himself, Mr. Garamendi, Mr. McNerney, Mr. Cox of California, Ms. DeGette, Mrs. Napolitano, Mr. Bera, Mr. Neguse, and Mr. Costa) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish a Snow Water Supply Forecasting Program within the Department of the Interior, and for other purposes.1.Short titleThis Act may be cited as the Snow Water Supply Forecasting Program Authorization Act.2.DefinitionsIn this Act:(1)ProgramThe term program means the Snow Water Supply Forecasting Program established by section 3.(2)Reclamation StateThe term Reclamation State means a State or territory described in the first section of the Act of June 17, 1902 (32 Stat. 388, chapter 1093; 43 U.S.C. 391). (3)SecretaryThe term Secretary means the Secretary of the Interior.3.Snow water supply forecasting program(a)Program establishmentThe Snow Water Supply Forecasting Program is hereby established within the Department of the Interior.(b)Program implementationTo implement the program, the Secretary shall—(1)develop the program framework in coordination with other Federal agencies pursuant to section 4, culminating in the report required under section 4(c); and(2)after submitting the report required by section 4(c), implement activities to improve snowpack measurement in particular watersheds pursuant to section 5.4.Development of program framework in coordination with other Federal agencies(a)Snowpack measurement dataWhen determining water supply forecasts or allocations to Federal water contractors, the Secretary, acting through the Commissioner of the Bureau of Reclamation, shall incorporate, to the greatest extent practicable, information from emerging technologies for snowpack measurement, such as—(1)synthetic aperture radar;(2)laser altimetry; and(3)other emerging technologies that the Secretary determines are likely to provide more accurate or timely snowpack measurement data.(b)CoordinationIn carrying out subsection (a), the Secretary shall coordinate data use and collection efforts with other Federal agencies that use or may benefit from the use of emerging technologies for snowpack measurement.(c)Emerging Technologies ReportNot later than October 1, 2021, the Secretary shall submit to Congress a report that—(1)summarizes the use of emerging technologies pursuant to this section;(2)describes benefits derived from the use of technologies summarized under paragraph (1) related to the environment and increased water supply reliability; and(3)describes how Federal agencies will coordinate to implement emerging technologies. 5.Program implementation(a)Activities implementing frameworkAfter submitting the report required under section 4(c), the Secretary shall participate with program partners in implementing activities to improve snowpack measurement in particular watersheds.(b)FocusThe program shall focus on activities that will maintain, establish, expand, or advance snowpack measurement consistent with the report required by section 4(c), with an emphasis on—(1)enhancing activities in river basins to achieve improved snow and water supply forecasting results;(2)activities in river basins where snow water supply forecasting related activities described in this section are not occurring on the of the date of the enactment of this Act; and(3)demonstrating or testing new, or improving existing, snow and water supply forecasting technology.(c)Information sharingThe Secretary may provide information collected and analyzed under this Act to program partners through appropriate mechanisms, including interagency agreements with Federal agencies, States, State agencies, or a combination thereof, leases, contracts, cooperative agreements, grants, loans, and memoranda of understanding.(d)Program partnersProgram partners with whom the Secretary enters into cooperative agreements pursuant to subsection (e) may include water districts, irrigation districts, water associations, universities, State agencies, other Federal agencies, private sector entities, nongovernmental organizations, and other entities, as determined by the Secretary.(e)Cooperative agreementsThe Secretary may—(1)enter into cooperative agreements with program partners to allow the program to be administered efficiently and cost effectively through cost sharing or by providing additional in-kind resources necessary for program implementation; and(2)provide nonreimbursable matching funding for programmatic and operational activities under this section in consultation with program partners.(f)Environmental lawsNothing in this Act shall modify any obligation of the Secretary to comply with applicable Federal and State environmental laws in carrying out this Act.6.Program implementation reportNot later than 4 years after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate, that includes—(1)a list of basins and sub-basins for which snowpack measurement technologies are being used under the program, including a description of each technology used; and(2)a list of Federal agencies and program partners participating in each basin or sub-basin listed in paragraph (1).7.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $15,000,000, in the aggregate, for fiscal years 2022 through 2026.